Citation Nr: 0520409	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.  He died in March 2001, and the appellant is his widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Oakland, California, 
regional office (RO).  

In May 2005, the appellant provided testimony at a hearing in 
Oakland, California, before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The veteran did not serve in Vietnam, and the evidence 
does not demonstrate exposure to Agent Orange during service.

3.  The veteran died in March 2001 of non-Hodgkin's lymphoma; 
at the time of his death service connection was not in effect 
for any disability.

4.  The veteran's fatal non-Hodgkin's lymphoma was not 
demonstrated during his active military service or until 
decades thereafter, and it is not shown to have been 
otherwise related to his period of active service.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in, aggravated by, or presumptively 
related to active service to include on the basis of 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

By letters dated in October 2001 and May 2004, VA notified 
the appellant of her and VA's respective obligations with 
regard to obtaining evidence.  The October 2001 letter was 
provided to the appellant prior to the adjudication of her 
claim, and the May 2004 letter specifically requested that 
the veteran let VA know if there was any other evidence or 
information she thought would support her claim, and she was 
further advised to send any evidence in her possession that 
pertained to her claim.  The  May 2004 letter informed the 
appellant of the evidence necessary to substantiate her claim 
for service connection for the cause of the veteran's death.  

The October 2003 statement of the case (SOC) informed the 
appellant of the laws and regulations pertaining to Agent 
Orange and cause of death claims.  She was informed that 
evidence submitted did not serve to show inservice exposure 
to Agent Orange.  The SOC advised the appellant of the 
evidence of record, of the adjudicative actions taken, and of 
the reasons and bases for denial.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letters to the appellant.  
At bottom, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done, irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102  (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the appellant in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
See 38 C.F.R. § 3.159(c) (2004).  

The claims folder contains the veteran's service medical 
records, service personnel records, and private treatment 
records.  The appellant has provided written statements dated 
in June 2003 and February 2004 indicating that she has no 
additional evidence to submit and wishes the case to proceed 
to adjudication.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R.  § 3.159 (2004); Pelegrini v. Principi, 18 Vet. 
App. 112  (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App.  183 (2002).  

The evidence of record establishes that the veteran died in 
March 2001 at the age of 57.  The death certificate listed 
the cause of death as non-Hodgkin's lymphoma.  The medical 
evidence of record indicates that this condition was 
initially diagnosed in 1997, approximately 30 years after the 
veteran's separation from active duty.

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
If a veteran was exposed to a herbicide agent during active 
service, non-Hodgkin's lymphoma shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service.  38 C.F.R. 
§ 3.309(e) (2004).

A veteran who, during active military service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in the republic) requires that an 
individual actually have been present within the boundaries 
of the republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam.  See VAOPGCPREC 27-97.

The appellant does not contend, and the record does not 
demonstrate, that the veteran had duty or visitation in the 
Republic of Vietnam.  Thus, he may not be presumed to have 
been exposed to Agent Orange during his period of active 
duty.  38 C.F.R. § 3.307(a)(6)(iii).

However, the appellant is not precluded from establishing a 
relationship between the veteran's non-Hodgkin's lymphoma and 
his active service, including any exposure to Agent Orange 
during his active service.  See Combee v. Brown, 34 F. 3d 
1039, 1043 (Fed. Cir. 1994).  

In this case, the appellant contends that the veteran worked 
as a clerk in an Army hospital on Okinawa, Japan, during his 
period of service, and was exposed to Agent Orange in the 
course of his duties there.  Specifically, she contends that 
the veteran was frequently in contact with clothing and 
personal belongings of wounded soldiers who had come directly 
from jungles and battlefields of Vietnam.  She contends that 
the veteran's duty involved seeing to it that the belongings 
of the wounded soldiers were properly marked and stored so 
that they could be returned to them upon discharge from the 
hospital.  The record contains written statements from the 
veteran himself supporting these contentions.

The veteran's personnel records and Form DD-214 indicate that 
he received training as a Medical Corpsman and had duty as a 
Medical Records Specialist.  He was stationed on Okinawa 
during 1966 and 1967 and had duty in an Army hospital there.  

The appellant has submitted written statements from the 
veteran's mother and brother to the effect that he had 
contact with wounded soldiers flown directly from the 
battlefields of Vietnam.  She also submitted statements from 
private physicians to the effect that the veteran was exposed 
to Agent Orange during his hospital duties in Okinawa, and 
that this exposure likely led to his development of non-
Hodgkin's lymphoma several decades later.  The Board has 
reviewed these statements, but notes that they are based on 
the unsubstantiated histories provided by the veteran and/or 
the appellant, and not on any first-hand knowledge of the 
circumstances of the veteran's service.  Moreover, the 
missing piece of the puzzle in terms of the appellant's 
claim, i.e., whether the veteran was exposed to Agent Orange 
during his period of active duty, is not a medical question 
but rather a factual one.  Thus, the physician's opinions are 
not particularly relevant to that element of the case since, 
as noted above, they have no objective knowledge of that 
question; written from the perspective of more than three 
decades after the events in question, their conclusions 
amount to no more than speculation.

This case turns on a single question:  was the veteran 
exposed to Agent Orange during service?  Although the Board 
is sympathetic to the appellant's claim, it is bound by the 
facts of the case.  There are simply no official records in 
this case that the veteran ever came into contact with Agent 
Orange.  Nor has the appellant (or the veteran while he was 
alive), despite being requested to do so, provided any 
statements from any service members with first-hand 
contemporaneous knowledge of the circumstances of the 
veteran's hospital duties.  Therefore, a preponderance of the 
evidence is against a finding that the veteran was ever 
exposed to Agent Orange during his active service.  

Neither is it shown that the veteran's non-Hodgkin's lymphoma 
existed during his active service or is otherwise related to 
his active service; as noted above, non-Hodgkin's lymphoma 
was first diagnosed three decades after the veteran's 
separation from service, and the medical opinions of record 
have based their conclusions of a relationship between the 
veteran's service and his lymphoma solely on the 
unsubstantiated history of exposure to Agent Orange during 
service.

The appellant is not qualified to offer medical diagnoses or 
medical etiologies because she is a lay person and does not 
have sufficient medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her 
opinions as to causation are of no probative value.  

On the basis of the above analysis a preponderance of the 
evidence is against a finding that there is any relationship 
between the veteran's non-Hodgkin's lymphoma and his active 
service, including alleged exposure to Agent Orange during 
active service.

At the time of the veteran's death, service connection was 
not in effect for any disability.  Based on the above 
analysis a preponderance of the evidence is against a finding 
that any disability related to service caused or contributed 
substantially or materially to cause the veteran's death or 
hastened his death.  Since all of the relevant medical 
evidence of record indicates that the veteran's non-Hodgkin's 
lymphoma was the sole cause of his death and a preponderance 
of the evidence is against a finding that his lymphoma is 
related to active service, a preponderance of the evidence is 
against the appellant's claim.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


